993 F.2d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aundra LEWIS, Defendant-Appellant.
No. 92-2241.
United States Court of Appeals, Sixth Circuit.
May 7, 1993.

Before MARTIN and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The defendant appeals his conviction in absentia and sentence for possession with intent to distribute cocaine, use of a firearm in relation to a drug offense, and being a felon in possession of a firearm.   In his appellate brief, the defendant relies upon Crosby v. United States, --- U.S. ----, 113 S. Ct. 748 (1993), in which the Court held Fed.R.Cr.P. 43 prohibits the trial in absentia of a defendant who is not present for the beginning of trial.   Defendant asks that his conviction be vacated and that this matter be remanded for new trial.   The government has filed a confession of error, conceding that the defendant's conviction must be vacated under Crosby.


2
In view of the defendant's brief, the government's confession of error, and the decision in Crosby, it is ORDERED the defendant's conviction is vacated and this matter is remanded to the district court for a new trial.